DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant elects Group I with traverse.
Claims 7-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made with traverse in the reply filed on May 23, 2022.
The applicant argues that all of the claims allow for a reasonable search to be conducted without placing an undue burden on the Examiner. 
However, the present application is a national stage application. The issue is whether the claims lack unity. A lack of unity occurs when the claims lack a “special technical feature”.   The term "special technical features" is defined as meaning those technical features that define a contribution which each of the inventions considered as a whole, makes over the prior art. The determination is made based on the contents of the claims as interpreted in light of the description and drawings. As to the present application, the applicant does not dispute that US 3,892,880 evidences a lack of unity. 
The requirement is still deemed proper and is therefore made FINAL.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent No. 3,892,880 (GROLITSCH).

Claim 1 recites a porous micronized fat powder comprising from 70-99.8% by
weight of a structuring fat, and from 0.2-10% by weight of lecithin, wherein said powder comprises
less than 10% by weight of water.

	Claim 2 recites a micronized fat powder comprises 90-99.8% by weight of a structuring fat.

Claim 3 recites a micronized fat powder comprises less than 5% by weight of water.

Claim 5 recites that the micronized fat powder comprises from 0.5 to 5% by weight of lecithin.

As to claims 1-3 and 5, GROLITSCH teaches a fat powder with 3% of lecithin and 96% of a fat blend (i.e., 50% marine oil, 30% beef tallow, 16% vegetable fats) that results in structured fat (see col. 11, lines 25-40). There is no indication of water being present.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2015/0164099 (ADEL) in view of CN10731465 (TIELING).  A google translation is used for CN10731465 (Tieling). 
Claim 1 recites a porous micronized fat powder comprising:
 from 70-99.8% by weight of a structuring fat, and 
from 0.2-10% by weight of lecithin, 
wherein said powder comprises less than 10% by weight of water.
ADEL teaches a micronized fat powder [0043].  
The fat powder is micronized and preferably co-crystallized with an emulsifier [0045].
ADEL teaches in [0035] that the weight ratio of the hardstock fat to emulsifier is 1:0.010 (i.e., this ratio converts to 1% of emulsifier)  to 1:0.5 (i.e., this percentage converts to 50% of emulsifier). The ratio converts to a percentage of about 1 to 50% for the emulsifier. Thus, the hardstock can range from about 99 to 50% as noted above.   This overlaps the claimed range of 70-99.8%. 
No water is provided [0043]. This would fall within “less than 10%” as claimed.  
	ADEL does not teach the use of lecithin as an emulsifier. 
	TIELING teaches the production of a fat powder. 
	The fatty powder includes soybean lecithin (lines 92-96). The lecithin improves shelf life of the feed (lines 92-96). 
	Thus, it would have been obvious to one skilled in the art to include lecithin as the emulsifier in ADEL, as lecithin helps improve shelf life. 

	Claim 2 recites a micronized fat powder comprises 90-99.8% by weight of a structuring fat.
ADEL teaches in [0035] that the weight ratio of the hardstock fat to emulsifier is 1:0.010 (i.e., this ratio converts to 1% of emulsifier)  to 1:0.5 (i.e., this percentage converts to 50% of emulsifier). The ratio converts to a percentage of about 1 to 50% for the emulsifier. Thus, the hardstock can range from about 99 to 50% as noted above.   This overlaps the claimed range of 70-99.8%. 


Claim 3 recites a micronized fat powder comprises less than 5% by weight of water.
No water is provided [0043]. This would fall within “less than 5%” as claimed.  

Claim 4 recites that the lecithin is from soy, sunflower, or rapeseed origin.
ADEL is silent as to using soybean lecithin.  
TIELING teaches the production of a fat powder. 
	The fatty powder includes soybean lecithin (lines 92-96). The lecithin improves shelf life of the feed (lines 92-96). 
	Thus, it would have been obvious to one skilled in the art to include lecithin as the emulsifier in ADEL, as lecithin helps improve shelf life. 

Claim 5 recites that the micronized fat powder comprises from 0.5 to 5% by weight of lecithin.
As to claims 4-5, ADEL does not teach the use of lecithin as an emulsifier. 
ADEL teaches in [0035] that the weight ratio of the hardstock fat to emulsifier is 1:0.010 (i.e., this ratio converts to 1% of emulsifier)  to 1:0.5 (i.e., this percentage converts to 50% of emulsifier). The ratio converts to a percentage of about 1 to 50% for the emulsifier. This overlaps the claimed range of 0.5 to 5%. 
ADEL does not teach the use of lecithin as the emulsifier. 
However, TIELING also teaches the production of a fat powder. 
	The fat powder includes soybean lecithin (lines 92-96). The lecithin improves shelf life of the feed (lines 92-96). 
	Thus, it would have been obvious to one skilled in the art to include lecithin as the emulsifier in ADEL, as lecithin helps improve shelf life. 

Claim 6 recites that the structuring fat has a solid fat content N10 from 50 to 100, N20 from 26 to 95, and N35 from 5 to 60.
The hardstock fat is characterized by the following solid fat profile:
N10 from 90 to 40;
N20 from 85 to 20; and
N35 from 25 to 2 [0061].  
Each of these profiles overlap the claimed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  Moreover, it would have been obvious to one of ordinary skill in the art to select any portions of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art references, particularly in view of the fact that; "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set percentage ranges is the optimum combination of percentages" In re Peterson 65 USPQ2d 1379 (CAFC 2003).  Also In re Malagari, 182 USPQ 549,533 (CCPA 1974) and MPEP 2144.05.

Relevant Art Not Cited
Jansens, et al, Particle Formation of an edible fat (rapeseed 70) using the supercritical melt miconization (ScMM) process, J. of Supercrtical Fluids 40, (2007) 433-442



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP A DUBOIS whose telephone number is (571)272-6107. The examiner can normally be reached M-F, 9:30-6:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP A DUBOIS/Examiner, Art Unit 1791                                                                                                                                                                                                        
/DONALD R SPAMER/Primary Examiner, Art Unit 1799